Citation Nr: 1021199	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  01-04 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for stress, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for stress 
and chronic fatigue.  This case was previously before the 
Board in March 2007 and again in August 2008, and was 
remanded on each occasion for additional development of the 
record and/or to ensure due process.  The case is again 
before the Board for appellate consideration.

By rating action dated May 2008, the RO denied the Veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  A timely appeal was not received.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  A condition manifested by chronic fatigue was not shown 
during service and is attributable to a known clinical 
disorder; there is no competent medical evidence linking it 
to service, to include service in the Persian Gulf.  

3.  Stress was initially manifested following service and is 
attributable to a known clinical disorder; there is no 
competent medical evidence linking it to service, to include 
service in the Persian Gulf.  




CONCLUSIONS OF LAW

1.  A disability manifested by chronic fatigue was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).

2.  A disability manifested by stress was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA; therefore, there is no error in the 
timing of the notice.  In January 2002, and February and June 
2006 letters, VA provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The June 
2006 letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in October 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA medical records, and the reports of VA 
examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2009). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between a veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of a veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the Veteran served in the 
Persian Gulf during the requisite time period.  He argues he 
has chronic fatigue syndrome and stress, to include as being 
due to undiagnosed illness.

	I.  Chronic fatigue 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  VA 
outpatient treatment records disclose the Veteran was seen in 
December 1995 and reported fatigue, dizziness, and headaches 
off and on for four years.  He described episodes of fatigue 
during which he sleeps for hours.  The assessment was that 
the Veteran's symptoms might be related to the Persian Gulf.  
He again reported fatigue in February and April 1996.  

The Veteran was afforded a general medical examination by the 
VA in April 1996.  It was noted he had been followed in the 
Persian Gulf clinic for the previous several months, and was 
found to have a left upper lobe pulmonary nodule.  Since 
then, he had experienced ongoing fatigue and some slowly 
progressive shortness of breath.  The examiner noted a 
rheumatologic work-up and an infectious disease evaluation 
had been negative.  He also stated the Veteran had some 
fatigue.  

A September 1998 VA social and industrial survey reveals the 
Veteran said he slept very little and that this had been a 
problem for as long as he could remember.

On VA general medical examination in September 1998, the 
Veteran related that since his return from the Persian Gulf, 
he had experienced easy fatigability.  He claimed he had lost 
approximately ten days of work over the previous year 
secondary to fatigue.  He said he slept about four hours a 
night.  The pertinent impressions were insomnia and 
subjective shortness of breath on exertion.  

The Veteran was afforded a Persian Gulf examination by the VA 
in June 2006.  He maintained he fell asleep during the day 
while in meetings, and that this had occurred for six or 
seven years.  The diagnoses included dyspnea, probably 
secondary to deconditioning, chronic fatigue and insomnia.  

During a VA neurological examination in August 2006, the 
Veteran stated his sleep disturbance started while he was in 
service.  He described his sleep as short sleep with frequent 
awakenings and daytime fatigue and tiredness.  It was 
indicated there was no clear-cut evidence of sleep apnea, 
narcolepsy or cataplexy.  The pertinent diagnosis was 
insomnia.

A VA chronic fatigue syndrome examination was conducted in 
September 2007.  The Veteran claimed he falls asleep at work.  
He felt he had chronic fatigue syndrome, which was why he 
believed he blanked out during meetings.  He averaged about 
4.5 hours of sleep per night and said he was always tired, 
but not exhausted.  He reported he falls asleep in the middle 
of a conversation, and that this started in 1994.  He added 
that he had a gradual onset of "blanking out" and this is 
what he claims is chronic fatigue syndrome.

The Veteran was again afforded a neurological examination by 
the VA in November 2008.  He related a history of insomnia 
for several years.  He asserted he sometimes had difficulty 
falling and maintaining sleep and sometimes had frequent 
awakenings.  He also reported a history of excessive daytime 
somnolence and difficulty concentrating and focusing.  

The evidence against the Veteran's claim includes the service 
treatment records and the post service medical findings.  The 
Board notes that the service treatment records are negative 
for complaints or findings pertaining to chronic fatigue.  In 
addition, the Veteran denied having frequent trouble sleeping 
or periods of unconsciousness on his 1993 separation 
examination.  Although the Veteran has variously reported his 
fatigue began either in service or shortly thereafter, the 
Board notes that he had no complaints of fatigue on the 
initial VA general medical examination conducted in June 
1993.  In addition, he did not mention fatigue at the time of 
his initial compensation claim in 1993.  Indeed, the first 
mention of fatigue in the VA treatment records coincided with 
the date he filed his claim for service connection for that 
condition.   The Veteran's report of the onset date of 
fatigue is inconsistent with the contemporaneous service 
treatment records and VA examination report, as well as some 
post service reports.  Thus, his allegations lack 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing 
credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) credibility of a witness can be impeached by a showing 
of interest, bias, or inconsistent statements).

Following the September 1998 VA examination, the examiner 
asserted that while the Veteran continued to complain of 
decreased energy, he did not meet the diagnosis for chronic 
fatigue syndrome.  He noted the Veteran continued to complain 
of dyspnea despite normal clinical exercise testing.  In 
March 1999, the same examiner noted that a clinical exercise 
test in June 1996 revealed a performance of 98 percent of 
predicted.  He commented that this finding was not congruent 
with the diagnosis of chronic fatigue.  He observed that a 
sleep study in November 1997 was normal.  

In June 1999, a VA physician reviewed the claims folder and 
noted the Veteran continued to experience episodic short-
lived feeling of shortness of breath.  The examiner stated it 
was unlikely this was related to service in the Persian Gulf.  

On VA chronic fatigue syndrome examination in September 2007, 
the Veteran asserted his episodes of blanking out were what 
he meant by chronic fatigue syndrome.  The examiner stated he 
felt it was due to sleep apnea, and that he was simply 
falling asleep.  The examiner concluded the Veteran did not 
meet the criteria for chronic fatigue syndrome.  He noted the 
Veteran worked full-time, and was helping to raise his six 
children.  He pointed out the Veteran did not have frequent 
fevers, frequent pharyngitis, cervical lymphadenopathy, 
generalized myalgias, fatigue following exercise or migrating 
joint aches.  He observed that his tiredness started 
gradually and he believed it was due to a degree of sleep 
apnea.  

A diagnosis of sleep disorder, rule out obstructive sleep 
apnea, was made on the November 2008 VA neurological 
examination.  

The Veteran was again afforded an examination by the VA for 
chronic fatigue syndrome in May 2009.  It was indicated the 
Veteran had a sleep study done at the VA in March 2009.  This 
study was done without a CPAP mask and revealed severe sleep 
apnea.  A second sleep study was done several weeks later, 
and was done with a CPAP mask.  The Veteran stated he did not 
notice the onset of chronic fatigue, but that others told him 
that because he was falling asleep so often he had to be 
fatigued and so he accepted this.  The examiner noted the 
Veteran had fevers infrequently, that he had two to three 
migraines a month, that he had between four and six sore 
throats a year; and that he did not have generalized aches or 
weaknesses or migrating joint aches.  It was further reported 
the Veteran walked daily for exercise and stated it 
invigorated him.  Following an examination, the examiner 
concluded the Veteran did not meet the criteria for chronic 
fatigue syndrome.  It was also noted that a recent sleep 
study demonstrated severe sleep apnea.  The examiner 
concluded the chronic fatigue was due to sleep apnea, which 
was due to the Veteran's weight and body habitus and was not 
related to service.  

It is not disputed that the Veteran has complained of fatigue 
for many years.  There is no indication of fatigue during 
service or for some years thereafter.  The medical opinions 
of record establish that the Veteran does not meet the 
diagnosis for chronic fatigue syndrome.  The Veteran has been 
diagnosed with insomnia, and it was concluded following the 
May 2009 VA examination that the Veteran's chronic fatigue 
was related to sleep apnea, which was not related to service.  
This represents a known clinical disorder, and there is no 
basis on which service connection may be granted under the 
provisions of 38 C.F.R. § 3.317.  

In short, chronic fatigue was not noted during service, is 
related to known clinical diagnoses, and has not been shown 
by the preponderance of the competent and credible evidence 
to be related to service.  The Board concludes the medical 
findings of record are of greater probative value than the 
Veteran's allegations regarding the onset and etiology of his 
disability.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claims for 
service connection for chronic fatigue, to include as due to 
undiagnosed illness.  

	II.  Stress

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  During a VA 
social and industrial survey in March 1998, the Veteran 
stated he was stressed.  He related he slept very little, and 
that this had been a problem for as long as he could 
remember.  He described himself as stressed at a VA 
outpatient treatment clinic in June 1999.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings associated 
with stress.  During a March 1998 VA psychiatric examination, 
the Veteran asserted that he did not feel his life was in 
danger while in service, and that it was not particularly 
stressful.  The diagnosis was that he did not have a 
psychiatric disability.  

When seen in a VA outpatient treatment clinic in January 
2002, the Veteran was diagnosed with adjustment disorder with 
anxiety.  A VA Persian Gulf examination in June 2006 noted 
the Veteran reported he had recurrent thoughts regarding his 
service, and that he had nightmares.  The diagnosis was 
anxiety disorder.  A diagnosis of PTSD was made following a 
VA psychiatric examination in June 2006, although no verified 
stressor was identified.

In sum, the only evidence supporting the Veteran's claim 
consists of his statements.  In contrast, the medical 
findings on examination are of greater probative value than 
the Veteran's allegations regarding the existence or etiology 
of stress.  His stress has been attributed to anxiety 
disorder and adjustment disorder and, as such, is due to a 
known clinical disorder.  Since there is no medical evidence 
linking such to service, there is no basis on which a grant 
of service connection for stress may be based.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for stress, to 
include as due to undiagnosed illness.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for chronic fatigue, to include as due to 
undiagnosed illness, is denied.

Service connection for stress, to include as due to 
undiagnosed illness, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


